PER CURIAM.
This appeal arises from an order summarily denying Joseph Sykosky’s motion pursuant to rule 3.850, Florida Rules of Criminal Procedure. Mr. Sykosky alleges ineffective assistance of counsel on two grounds. First, he alleges that his trial counsel was ineffective for failing to ask for limiting and jury instructions on Williams rule evidence. Second, he alleges that his trial counsel was ineffective for *208failing to object to several instances of allegedly improper prosecutorial comment. The trial court summarily denied both claims without attaching any portion of the record conclusively refuting them. We therefore reverse and remand for an evi-dentiary hearing or for the trial court to specify and attach to an order portions of the record conclusively refuting the claims.
JOANOS, WOLF, and BENTON, JJ., CONCUR.